Title: General Orders, 21 June 1776
From: Washington, George
To: 



Head Quarters, New York, June 21st 1776.
Parole Albany.Countersign Bedford.


All officers, or soldiers, belonging to either of the Regiments, serving in Canada, are to apply immediately to Major General Gates, who will give them orders for repairing to their respective detachments.
The General has been pleased to appoint Richard Cary and Samuel Webb Esquires, his Aid-du-Camps—and Alexander Counter Harrison Esqr: assistant Secretary, who are to be obeyed and regarded as such.
The Honorable Continental Congress have been pleased to give the rank of Lieutenant Colonel, to the Aids-du-Camp of the Commander in Chief, and to his principal Secretary—Also the rank of Major to the Aids-du-Camp of the Majors General.
The Honorable Continental Congress have resolvd that no officer shall suttle, or sell, to the Soldiers, on penalty of being fined one Months pay and dismissed the service with infamy.
The same Honorable Body have also resolved, that all sales of arms, ammunition, cloathing and accoutrements, made by any Soldier of the Continental Army, shall be void—Also, That the Baggage of officers and soldiers, shall be regulated conformably to the Rules and Customs of the British Army.
The General requires and expects, a most exact and punctual obedience, to each of the above resolves.
